MEMORANDUM **
Rigoberto Mendoza appeals from the 108-month sentence imposed following his guilty-plea conviction for possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1), and conspiracy to possess with intent to distribute methamphetamine, in violation of 21 U.S.C. § 846. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Mendoza contends that the district court erred by selecting a sentence based on clearly erroneous factual determinations that he was a sophisticated offender and an on-going drug dealer. We conclude that the district court did not commit procedural error and that Mendoza’s sentence is substantively reasonable. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.) (en banc), cert. denied sub nom. Zavala v. United States, — U.S. -, 128 S.Ct. 2491, 171 L.Ed.2d 780 (2008); see also United States v. Plouffe, 445 F.3d 1126, 1131-32 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.